Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Santagata, J.), rendered July 29, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s primary contention, we find that the People did not fail to disprove the defense of justification. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the record establishes that the defense of justification was disproved beyond a reasonable doubt (see, Penal Law § 35.15 [2]). The People presented uncontroverted testimony which provided a basis *902for a rational trier of fact to find beyond a reasonable doubt that the defendant could have avoided fatally stabbing the deceased by retreating with complete safety. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or devoid of merit (see, People v Benn, 68 NY2d 941, 942; People v Canty, 60 NY2d 830, 831-832; People v Suitte, 90 AD2d 80). Mangano, P. J., Balletta, Eiber and Ritter, JJ., concur.